Citation Nr: 1534786	
Decision Date: 08/14/15    Archive Date: 08/20/15

DOCKET NO.  13-18 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a back condition.

2.  Entitlement to service connection for neck condition.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & Veteran's Spouse


ATTORNEY FOR THE BOARD

M. Sorisio, Counsel
INTRODUCTION

The Veteran served on active duty from August 1988 to May 1991.

These matters are before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision of the Roanoke, Virginia Department of Veterans Affairs (VA) Regional Office (RO).

A hearing was held before the undersigned in June 2015.  A transcript of the hearing is of record.  At the hearing, the Veteran submitted additional evidence with a waiver of RO initial consideration of such evidence.

The claim of service connection for a back condition was originally adjudicated as a claim of service connection for a lower back condition.  The record reflects the Veteran may have diagnoses that affect the thoracic spine.  Therefore, to ensure that any diagnosis of a condition of any part of the back is considered, the Board has recharacterized the issue as a claim of service connection for a back condition.  See Clemons v. Shinseki, 23 Vet. App. 1, 6-7 (2009) (finding that the scope of a claim includes any disorder that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

Before the Board can adjudicate the Veteran's claims on the merits, additional development is required.

A.  Treatment Records

The Veteran has indicated that he currently receives medical treatment at the Salem VA Medical Center (VAMC).  See Board Hearing Tr. at 3.  The most recent treatment records from this facility are from March 2015.  As VA treatment records are constructively of record, updated records from this facility should be obtained and associated with the claims file on remand.

At the June 2015 hearing, the Veteran testified that he had been continually treated for neck and back problems since service.  Board Hearing Tr. at 4.  However, the record only contains VA treatment records beginning in August 2008 and the Veteran has not stated where he was treated prior to that time.  As the Veteran's testimony indicates there may be outstanding pertinent treatment records, on remand he should be requested to provide more information about where he received prior to August 2008 and any necessary authorization forms so VA can obtain any identified records.

B.  VA Examination

On April 2013 VA examination, the Veteran reported an in-service injury to his back and neck after falling off the top of an airplane and sliding down the tail of the plane onto the ship's deck.  The examiner found that the Veteran did not have a current thoracolumbar spine or cervical spine condition.  Although she did not provide a diagnosis of a back or neck condition, she opined that it was less likely than not that any back or neck condition was incurred in or caused by the claimed in-service injury, event, or illness.  She provided a rationale that the Veteran's service treatment records (STRs) did not show any supporting evidence for a back or neck condition and that there was no supporting evidence of the fall described by the Veteran.

In a March 2015 addendum opinion, the April 2013 examiner noted that April 2013 VA X-rays showing a mild old compression deformity of T11 did not provide a diagnosis of a spinal condition and that the diagnosis associated with lumbar strain was anatomically unrelated to an incidental finding associated with the thoracic spine.  She indicated that there clearly was no association between a thoracolumbar spine finding and a lumbar spine diagnosis "for obvious anatomical reasoning."

The Board finds the VA examiner's April 2013 opinion inadequate since it is inconsistent with the evidence of record.  The Veteran's STRs reflect that in November 1989 he received emergency care and treatment after falling "2-3 to deck."  He complained of a dull ache to the lower back with sciatica.  He was treated with heat and Ecotrin.  Several STRs, including records dated in August 1990, reflect the Veteran was experiencing recurrent neck pain and that he was referred to a physical therapist for back pain.  A September 1990 physical therapy record shows an assessment of posture strain.  Thus, the record reflects that the Veteran experienced a fall during service that appears to be consistent with the fall he has described and that he complained of neck and back pain during service.  

Further, at the June 2015 hearing, the Veteran testified that he has been continually treated for neck and back problems since his in-service fall.  He also indicated that he is not a medical professional, so he did not know the difference between whether he was experiencing pain in the lumbar or thoracic spine.  Board Hearing Tr. at 3-4. 

Results from a March 2015 MRI of the thoracic spine reflects mild compression deformities of T7, T8, and T11 along with multilevel spondylosis with note of a small right paracentral disc extrusion at T6-7.

The March 2015 MRI results indicate the Veteran may have a back disability.  Additionally, the Veteran's testimony indicates that he has had a continuity of symptomatology of back pain since service.

For the above noted reasons, remand for a new VA examination is necessary.

Accordingly, the case is REMANDED for the following actions:

1.  With any needed assistance from the Veteran, obtain any identified treatment records regarding treatment for a back and neck condition, particularly for any treatment prior to August 2008.  

2.  Obtain any pertinent VA treatment records from the Salem VAMC from March 2015 to the present.

3.  If any of the records requested in items 1-2 are unavailable, clearly document the claims file to that effect and notify the Veteran of any inability to obtain these records, in accordance with 38 C.F.R. § 3.159(e).

4.  After completing the development requested in items 1-3, schedule the Veteran for an examination, with an examiner other than the April 2013 VA examiner, regarding the etiology of any back and neck condition.  The entire claims file should be made available to and be reviewed by the examiner in conjunction with this request.  

All tests deemed necessary, including X-rays, should be performed and all findings should be reported in detail.

The examiner should specifically address the following question:

Is it at least as likely as not that any diagnosed back or neck condition, including spondylosis, is related to the Veteran's service, to include a fall in about November 1989 and in-service treatment for neck pain?

For purposes of this question, the examiner should consider the Veteran's statements that he has continued to be treated for back and neck pain since service.

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for any opinion rendered.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues on appeal.  If any benefit sought on appeal remains denied provide the Veteran and his representative with a supplemental statement of the case and afford them a reasonable opportunity to respond.  Then return the case to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. § 5109B (West 2014).



_________________________________________________
Nathanial J. Doan
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


